Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 06/06/2022. Currently, claims 1-15 are pending in the application. Claims 13-15 are withdrawn from Consideration.

Election/Restrictions

Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.


Claim Objections

Claims 4-5 and 10-11 are objected to because of the following informalities: Where it recites “first protection layer” should be “second protection layer”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 20190086760 A1).

Regarding claim 1, Figure 13 of Wang discloses a flexible cover plate (840+838+814, [0077]) used as a protective cover of a flexible display device (802, [0073]), comprising: 
a flexible substrate (838, [0077]); 
a hardened layer (814, [0073]) disposed on a side of the flexible substrate; and 
an ink protective layer (840, [0077]) disposed at edges around the hardened layer and the flexible substrate, which are laminated.


Regarding claim 2, Figure 13 of Wang discloses that the flexible cover plate according to claim 1, wherein the ink protective layer (840, [0077]) comprises a first protective layer, a second protective layer, and a third protective layer, the first protective layer (upper portion of 840 at the tip) is disposed on a side of the hardened layer (814) away from the flexible substrate (838), the second protective layer (bottom portion under 838) is disposed on a side of the flexible substrate (838) away from the hardened layer (814), and the third protective layer (a portion of 840 is connected to both 814 and 838) is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer (top portion of 840 not connected to 838) and the second protective layer (bottom portion of 840 under 838).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over ZHAO (CN 107545848 A, pages referred for the English translation) in view of Bedjaoui (US 20190233281 A1). An English translation of ZHAO is attached with this office action.

Regarding claim 1, Figure 8 of ZHAO discloses a flexible cover plate (10) used as a protective cover of a flexible display device (20, page 7), comprising: 
a flexible substrate (11, page 5); 
a hardened layer (14, page 5) disposed on a side of the flexible substrate; and 
an ink protective layer (13, page 5) disposed on a surface of the flexible substrate, which are laminated.

Figure 8 of ZHAO does no teach that ink protective layer (13) disposed at edges around the hardened layer (14) and the flexible substrate (11).

However, Bedjaoui is a pertinent art which teaches a process of encapsulation of a microelectronic device. Figures 5-6 of Bedjaoui teach such a protection layer 600 that is disposed at edges around a cover layer (400) for improved peripheral protection ([0030] and [0054]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO such that ink protective layer (13) disposed at edges around the hardened layer and the flexible substrate according to the teaching of Bedjaoui in order to provide better peripheral protection to device ([0030] of Bedjaoui).

Regarding claim 7, Figure 8 of ZHAO discloses a flexible display device, comprising an organic light-emitting panel (20, Pages 5 and 7) and a flexible cover plate (10) disposed in a stack, wherein the flexible cover plate (10) comprises: 
a flexible substrate (11); 
a hardened layer (14) disposed on a side of the flexible substrate; and 
an ink protective layer (13) disposed on a surface of the flexible substrate, which are laminated.

Figure 8 of ZHAO does no teach that ink protective layer (13) disposed at edges around the hardened layer (14) and the flexible substrate (11).

However, Bedjaoui is a pertinent art which teaches a process of encapsulation of a microelectronic device. Figures 5-6 of Bedjaoui teach such a protection layer 600 that is disposed at edges around a cover layer (400) for improved peripheral protection ([0030] and [0054]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO such that ink protective layer (13) disposed at edges around the hardened layer and the flexible substrate according to the teaching of Bedjaoui in order to provide better peripheral protection to device ([0030] of Bedjaoui).


Regarding claims 2 and 8, Figure 8 of ZHAO when modified with the teaching of Bedjaoui teach that the flexible cover plate according to claim 1, wherein the ink protective layer (13, Figure 9 of ZHAO) comprises a first protective layer, a second protective layer, and a third protective layer, the first protective layer is disposed on a side of the hardened layer away from the flexible substrate, the second protective layer is disposed on a side of the flexible substrate away from the hardened layer, and the third protective layer is attached to lateral edges of the hardened layer and the flexible substrate, which are laminated, and is respectively connected to the first protective layer and the second protective layer (Figure 5A of Bedjaoui teaches of having lateral layer 600 with a top portion over 400 as a first portion and a middle portion disposed between 200 and 400 as a second portion and lateral portion as a third portion).

Regarding claims 3 and 9, Figure 8 of ZHAO discloses that the flexible cover plate according to claim 1, wherein a thickness of the ink protective layer ranges from 2 microns to 10 microns (10-25 micron, page 7).

Regarding claims 4 and 10, Figure 8 of ZHAO when modified with the teaching of Bedjaoui teach that the flexible cover plate according to claim 2, wherein the flexible cover plate further comprises a flexible isolation layer (12), the flexible isolation layer is disposed on a side of the flexible substrate (11) away from the hardened layer (14), and is connected to the second protective layer (portion of 13 between 11 and 30), and the flexible isolation layer and the second protective layer (portion of 13 between 11 and 30) are used for connecting to an organic light-emitting panel (20) of the flexible display device.

Regarding claims 5 and 11, Figure 8 of ZHAO discloses that the flexible cover plate according to claim 4, wherein a surface (bottom surface) of the flexible isolation layer (12) away from the flexible substrate (11) is flush with a surface of the second protective layer (portion of 13 between 11 and 30) away from the flexible substrate.

Regarding claims 6 and 12, Figure 8 of ZHAO discloses that the flexible cover plate according to claim 4, wherein a material of the flexible substrate (11, page 5) is polyethylene terephthalate or polyimide, and a material of the flexible isolation layer (12) is polyethylene terephthalate or polyimide (page 5).


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being obvious over ZHAO (CN 107545848 A, page references are in the English translation) in view of Wang et al (US 20190086760 A1). An English translation of ZHAO is attached with this office action.

Regarding claim 1, Figure 8 of ZHAO discloses a flexible cover plate (10) used as a protective cover of a flexible display device (20, page 7), comprising: 
a flexible substrate (11, page 5); 
a hardened layer (14, page 5) disposed on a side of the flexible substrate; and 
an ink protective layer (13, page 5) disposed on a surface of the flexible substrate, which are laminated.


Figure 8 of ZHAO does no teach that ink protective layer (13) disposed at edges around the hardened layer and the flexible substrate.

However, Wang is pertinent art which taches an ink protection layer 840 in Figure 13, wherein the ink protective layer 840 is disposed at edges around a hardened layer (814) and a flexible substrate (838) ([0077])

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO such that the ink protective layer (13) disposed at edges around the hardened layer (14) and the flexible substrate (11) according to the teaching of Wang in order to provide better peripheral protection of the hardened layer (14) and the flexible substrate (11).

Regarding claim 7, Figure 8 of ZHAO discloses a flexible display device, comprising an organic light-emitting panel (20, Pages 5 and 7) and a flexible cover plate (10) disposed in a stack, wherein the flexible cover plate (10) comprises: 
a flexible substrate (11); 
a hardened layer (14) disposed on a side of the flexible substrate; and 
an ink protective layer (13) disposed on a surface of the flexible substrate, which are laminated.

Figure 8 of ZHAO does no teach that ink protective layer (13) disposed at edges around the hardened layer and the flexible substrate.

However, Wang is pertinent art which taches an ink protection layer 840 in Figure 13, wherein the ink protective layer 840 is disposed at edges around a hardened layer (814) and a flexible substrate (838) ([0077])

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO such that the ink protective layer (13) disposed at edges around the hardened layer (14) and the flexible substrate (11) according to the teaching of Wang in order to provide better peripheral protection of the hardened layer (14) and the flexible substrate (11).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813